
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 63 
        [EPA-HQ-OAR-2009-0746; FRL-9143-3] 
        RIN 2060-AP91 
        Requirements for Control Technology Determinations for Major Sources in Accordance With Clean Air Act Sections, Sections 112(g) and 112(j) 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Extension of public comment period.
        
        
          SUMMARY:
          On March 30, 2010, the EPA published a proposed rule to amend the rule governing case-by-case emission limits for major sources of hazardous air pollutants under section 112(j) of the Clean Air Act. We are announcing an extension of the public comment period to May 27, 2010. 
        
        
          DATES:
          Submit comments on or before May 27, 2010. 
        
        
          ADDRESSES:
          
            Comments. Submit your comments, identified by Docket ID No. EPA EPA-HQ-OAR-2009-0746, by one of the following methods: 
          • http://www.regulations.gov: Follow the on-line instructions for submitting comments. 
          • E-mail:
            a-and-r-docket@epa.gov.
          
          • Fax: (202) 566-1741. 
          • Mail: Air and Radiation Docket and Information Center, Environmental Protection Agency, Mailcode: 6102T, 1200 Pennsylvania Ave., NW., Washington, DC 20460. Please include a total of two copies. EPA requests a separate copy also be sent to the contact person identified below (see
            FOR FURTHER INFORMATION CONTACT). In addition, please mail a copy of your comments on the information collection provisions to the Office of Information and Regulatory Affairs, Office of Management and Budget, Attn: Desk Officer for EPA, 725 17th St. NW., Washington, DC 20503. 
          • Hand Delivery: Air and Radiation Docket and Information Center, U.S. EPA, Room B102, 1301 Constitution Avenue, NW., Washington, DC. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information. 
          
            Instructions: Direct your comments to Docket ID No. EPA-HQ-OAR-2009-0746. EPA's policy is that all comments received will be included in the public docket without change and may be made available on-line at http://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through http://www.regulations.gov or e-mail. The http://www.regulations.gov Web site is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an e-mail comment directly to EPA without going through http://www.regulations.gov, your e-mail address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses. For additional information about EPA's public docket, visit the EPA Docket Center homepage at http://www.epa.gov/epahome/dockets.htm.
          
          
            Docket: All documents in the docket are listed in the http://www.regulations.gov index. Although listed in the index, some information is not publicly available, e.g., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, will be publicly available only in hard copy. Publicly available docket materials are available either electronically in http://www.regulations.gov or in hardcopy at the Air and Radiation Docket EPA/DC, EPA West, Room 3334, 1301 Constitution Avenue., NW., Washington, DC. The Public Reading Room is open from 8:30 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Public Reading Room is (202) 566-1744, and the telephone number for the Air and Radiation Docket is (202) 566-1742. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Mr. Rick Colyer, Program Design Group, Sectors Policies and Programs Division (D205-02), U.S. EPA, Research Triangle Park, North Carolina 27711; telephone number (919) 541-5262; facsimile number (919) 541-5600; electronic mail address colyer.rick@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This document extends the public comment period established in the Federal Register
           issued on March 30, 2010, when EPA published a proposed rule (75 FR 15655) amending the Section 112(j) rule (40 CFR part 63, subpart B). The amendments would streamline certain aspects of the Section 112(j) rule and clarify the process in the case of a complete rule vacatur. Several parties requested that EPA extend the comment period. EPA has granted this request and is extending the comment period to May 27, 2010. To submit comments, or access the official public docket, please follow the detailed instructions as provided in the SUPPLEMENTARY INFORMATION section of the March 30, 2010 (75 FR 15655) Federal Register
          document. If you have questions, consult the person listed under FOR FURTHER INFORMATION CONTACT.
        
        
          List of Subjects in 40 CFR Part 63 
          Environmental protection, Administrative practice and procedure, Air pollution control, Hazardous Air Pollutants, Reporting and Recordkeeping requirements.
        
        
          Dated: April 26, 2010. 
          Gina McCarthy, 
          Assistant Administrator.
        
      
      [FR Doc. 2010-9988 Filed 4-28-10; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  